IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41103
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MERCEDES ANTONIO IRAHETA-BARRERA,
also known as Mario Diaz-Hernandez,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-01-CR-313-1
                      --------------------
                        February 20, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Mercedes Antonio Iraheta-Barrera (“Iraheta”) appeals from

his conviction of having been found in the United States after

having been deported, a violation of 8 U.S.C. § 1326.

     For the first time on appeal, Iraheta contends that the

magistrate judge was without jurisdiction or authority to conduct

his guilty-plea hearing because the district court had not yet

formally referred the case to the magistrate judge.    By failing


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-41103
                               -2-

to object in the district court to the magistrate judge’s

exercise of authority, Iraheta waived his right to challenge

this procedural defect in his plea proceeding.   United States

v. Bolivar-Munoz, 313 F.3d 253, 256-57 (5th Cir. 2002).

     AFFIRMED.